Beport oe Committee.- — S. Sidney Bbeese awabded the Seat.
Mr. Edgarton, from the committee on privileges and elections, to whom was referred the petition of S. Sidney Breese, of the county of Oneida, claiming a seat in this House, in the place of Lewis Parker, the member returned, reported :
That the committee having investigated the subject committed to their charge, find the following facts clearly substantiated, which are in accordance with the prayer of the petitioner:
First, that S. Sidney Breese was a candidate for the office of member of Assembly in and for the county of Oneida, at the last annual election, held on the fifth, sixth and seventh days of Hovember last. At .which election, from the documents furnished the committee and from the returns of the county board of canvassers, it fully appears' *74that two thousand nine hundred and eighty-five votes were given and allowed to the said S. Sidney Breese, from twenty-one towns out of twenty-four of which the county Of Oneida is composed. It appears that in the three remaining towns, viz., Verona, Vienna and Paris, five hundred and nine votefc were given for Sidney S. Breese, Samuel S. Breese and Samuel Sidney Breese, all of which were rejected by the board of county canvassers, and by them considered as scattering .votes.
If the intention of the electors, in giving their votes, were the criterion by which the canvassers were to be governed, the committee would be of the opinion that the board erred in their rejection. But the affidavits of three of the inspectors of the town of Verona show that two hundred and eighty-six votes in that town were in truth and in fact given for S. 'Sidney Breese, the true name of the petitioner; and by a mistake in the town inspectors returned to the county board for Sidney S. Breese. The error therefore lies with the town inspectors, and not with the county board.
It further appears, by the affidavits of two of the inspectors of the town of Paris, that eighty-four votes were given for S. Sidney Breese, the right name of the petitioner; but by'a mistake in the town inspectors in making their return they were returned for Samuel S. Breese.
'It further appears, by the affidavits of three of the inspectors of the town of Vienna, that one hundred and thirty-seven votes were given in that town for S. Sidney Breese, and by a similar mistake returned to the county board as for Samuel Sidney Breese.
In addition to these conclusive facts, is subjoined the letter of Linas Parker, who holds the certificate of election as member of Assembly from that county, marked No. 6, to which the committee beg leave to refer; which states that he shall not claim the seat which his certificate entitles him, without he legally and equitably ought to hold it; which letter is in the words following, to wit:
ViENNA, November 21st, 1827.
Dear Sees — •Your son informs me you intend to claim the seat in the Legislature of this State for which I have the certificate. It would be very unpleasant for me to contend with any man in this case, and, more particularly, with one with whom I have no reason to be otherwise than on the most friendly terms. But it would give me extreme pain if I believed any person with whom I am acquainted *75should he so uncharitable as to believe I wished to occupy a seat in the Legislature of this State to which I am not legally and equitably entitled.
Therefore, my present impression is, that I shall not presume to dispute your claim. If, upon reflection, I should think otherwise, I will give you timely notice.
With the highest esteem, your obedient*servant,
L. PARKER.
S. Sidney BReese, Esq.
Other facts, which the committee deem immaterial in this case, might be detailed to the House; but they are unwilling to take up the time of the House further than to submit the following state of the case: 4
It appears that S. Sidney Breese received in twenty-one towns, two thousand nine hundred and eighty-five votes; Sidney S. Breese, two hundred and eighty-eight votes; Samuel S. Breese, eighty-four votes, and Samuel Sidney Breese, one hundred and thirty-seven votes ; making in the whole, three thousand four hundred and ninety-four votes, to which the petitioner is legally entitled, in the opinion of the committee.
Lewis Parker received three thousand three hundred and eighty-three votes, leaving a majority of one hundred and nine votes in favor of the petitioner.
The committee, therefore, beg leave to submit for the consideration of the House, the following resolutions:
Resolved, That Lewis Parker is not entitled to a seat in this House.
Resolved, That S. Sidney Breese is entitled to a seat in this House; thereupon,
Resolved, That Lewis Parker is not entitled to a seat in this House.
Resolved, That S. Sidney Breese is entitled to a seat in this House.
Thereupon, Mr. S. Sidney Breese, a member of Assembly, elected in and for the county of Oneida, appeared in the Assembly Chamber, ‘ was duly qualified and took his seat.
Assembly Journal, 1828, pages 26, 27, 28.